REASONS FOR ALLOWANCE
Claims 1, 3-5, and 7 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein the elongate portion is formed by increasing a diameter of an entire circumference of a distal end side inner peripheral portion of a round pipe member by cutting, and then swaging an outer peripheral portion to reduce the diameter and obtain a tapered shape” and “increasing a diameter of an entire circumference of a distal end side inner peripheral portion of a round pipe member, which is to be the elongate portion, by cutting; and swaging an outer peripheral portion of the elongate portion to reduce the diameter and obtain a tapered shape” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach swaging methods of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611